Citation Nr: 9934547	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  98-11 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for a nasal fracture.  

3.  Entitlement to service connection for a back injury.  

4.  Entitlement to service connection for a right leg 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel

INTRODUCTION

The veteran served on active duty from February 1960 to 
February 1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision.  


FINDINGS OF FACT

1.  On June 30, 1998, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that he wished to withdraw the issues of 
entitlement to service connection for a back injury and a 
right leg condition.  

2.  The veteran has not presented competent evidence that he 
currently has a sinusitis related to injury or disease noted 
in his active service.  

3.  The veteran has presented competent evidence that he 
currently has nose bleeds, has a history of injury in service 
with persistent nose bleeds and has presented some evidence 
suggestive of a continuity of symptoms through the present.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Notice of Disagreement 
by the appellant have been met with respect to the issues of 
entitlement to service connection a back injury and right leg 
disability.  38 U.S.C.A. § 7105 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 20.201, 20.204(a) (1999).  

2.  The veteran's claim of entitlement to service connection 
for sinusitis is not well grounded.  38 U.S.C.A. § 1110, 
1131, 5107,(West 1991 & Supp. 1999); 38 C.F.R. § 3.303(1999).  

3.  The veteran's claim of entitlement to service connection 
for residuals of a nose fracture including nose bleeds, is 
well grounded.  38 U.S.C.A. §§ 110, 1131, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn claims:  Entitlement to service connection for back 
and right leg disabilities.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Notice of Disagreement may 
be withdrawn before a timely Substantive Appeal is filed.  
38 C.F.R. §§ 20.201, 20.204(a) (1999).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Notice of Disagreement filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c) (1999).  The appellant has withdrawn this 
appeal with respect to the issues of entitlement to service 
connection for back and right leg disabilities in the VA Form 
9 received on June 30, 1998.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.

Service connection.

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The VA benefits system requires more 
than just an allegation of entitlement.  A claimant must 
submit supporting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Although 
the claim need not be conclusive, the statute requires the 
claim to be accompanied by some evidence.  Id.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996); see also Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

The veteran contends that he has sinusitis and a nasal 
disability related to his active service.  However, he is 
advised that where the determinative issues involve questions 
of medical causation or medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Laypersons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Consequently, lay assertions of medical causation or 
medical diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 95 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Hence, I find that the veteran's 
unsubstantiated allegations alone are an insufficient basis 
on which to establish a well-grounded claim for service 
connection.  

1.  Sinusitis.

The veteran was treated for sinusitis in service during April 
1961, November 1961, April 1962 and July 1962.  However, the 
veteran's claim must fail as there is no competent evidence 
of record that shows that he currently has sinusitis.  
Neither the report of the medical examination for separation 
or the post service treatment records make any reference to 
that disability.  Without evidence showing that a disease or 
disability is present, no plausible claim for service 
connection can be presented, and the claim is not well 
grounded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

Nonetheless, under 38 U.S.C.A. § 5103(a), VA should advise 
the claimant of the evidence necessary to complete his 
application.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
This obligation was successfully completed by the RO in its 
statement of the case.  Likewise, the Board's discussion 
above informs the veteran of the requirements for the 
completion of his application for the claims for service 
connection.  Unlike the situation in Robinette, he has not 
put VA on notice of the existence of any specific, particular 
piece of evidence that, if submitted, could make his claim 
well grounded.

1.  Residuals of a fracture of the nose including nose 
bleeds.

The veteran satisfies the initial criterion for establishing 
a well-grounded claim, as there is evidence of current 
disability.  Likewise, the second criterion is satisfied, as 
there is clear evidence of injury during active service.  In 
particular, a January 1961 service medical record shows that 
the veteran sustained a traumatic deviation of the nasal 
septum in Basic Training.  The left nasal passage was 
obstructed completely.  When examined later that month at the 
Eye, Ear, Nose and Throat clinic, he was noted to have a 
broken nose, with deformity and nasal septum deviation.  

The veteran underwent nasal surgery to repair a deviated 
nasal septum in November 1961.  The procedure included 
septectomy, nasal septum.  Another entry in January 1963 
shows that the veteran complained of a broken nose with 
tenderness and bleeding.  He was apparently struck on the 
nose and subsequently experienced bleeding as well as some 
restriction of the passage of air in the left nostril with 
tenderness and bleeding.  When examined in the emergency room 
the veteran had tenderness about 1/2 the way along the bridge 
of the nose.  The examiner noted that it was difficult to 
evaluate the deformity.  Consequently, there is a clear 
indication of injury at least on two occasions during the 
veteran's active service.  

The veteran record does not contain a medical opinion that a 
nexus exists between current disability an injury or disease 
noted during the veteran's active service.  However, I note 
that veteran may also establish a well-grounded claim for 
service connection under 38 C.F.R. § 3.303(b) (1999), which 
is applicable where evidence, regardless of its date, shows 
that a veteran had chronic condition in service or during an 
applicable presumptive period, and that the same condition 
currently exists.  Such evidence must be medical unless the 
condition at issue is a type for which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the portion concerning chronic disease is not 
applicable, a claim still may be well grounded pursuant to 
the same regulation if competent evidence shows that the 
condition was observed during service or any applicable 
presumption period, that continuity of symptomatology was 
demonstrated thereafter, and that the current condition is 
related to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

The veteran's allegations, in effect, suggest continuity of 
symptoms from service through the present.  In particular, I 
note that the veteran stated in his substantive appeal that 
the initial injury in active service resulted in continuing 
disability, namely nose bleeds.  This evidence is competent 
to the extent that the veteran has articulated information 
concerning what he experienced - nose bleeds -- but not with 
respect to matters involving a determination of medical 
causation or diagnosis.  See Falzone v. Brown, 8 Vet. 
App. 398 (1995).  Moreover, reports of private treatment 
since March 1978, show that the veteran had recurrent 
complaints of nose bleeds in March 1978, August 1990, 
September 1990 and January 1994.  

In view of the evidence of current disability, the indication 
of injury in service, and demonstration of identical symptoms 
from service through the presence, I find that the veteran 
has presented a plausible, or well-grounded claim with 
respect to service connection for residuals of a fracture of 
the nose, including nose bleeds.  

In reaching this determination I recognize that this issue is 
being disposed of in a manner that differs from that used by 
the RO.  I have therefore considered whether the veteran has 
been given adequate notice to respond, and if not, whether he 
has been prejudiced thereby.  Bernard v. Brown, 4 Vet. App 
384, 394 (1993).  In light of the determination that the 
claim is well grounded, I conclude that the veteran has not 
been prejudiced.  


ORDER

The veteran's claims for service connection for back and 
right leg disabilities are dismissed without prejudice.  

The veteran's claim for service connection for sinusitis is 
not well grounded.  To this extent, the appeal is denied.

The veteran' claim for service connection for residuals of a 
fracture of the nose with nose bleeds is well grounded.  To 
this extent, the appeal is granted.


REMAND

In view of the determination that the claim for service 
connection for residuals of a nasal fracture is well 
grounded, additional development is necessary.  Once a well 
grounded claim has been submitted, VA has a duty to assist 
the veteran in the development of facts pertinent to his 
claim.  38 U.S.C.A. § 5107.  In particular, a medical 
evaluation with a medical opinion as to the etiology of the 
recurrent nose bleeds would be helpful in order to resolve 
the matter of service connection.  The appellant is hereby 
notified that it is his responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (1999).  

In view of the foregoing, the case is remanded to the RO for 
the following actions:

1.  The RO should afford the veteran a VA 
examination to determine the current 
nature and etiology of any residual 
disability from nasal fracture or other 
nasal trauma in service, including the 
question of whether he has chronic nose 
bleeds as a result thereof.  All 
indicated special studies and tests 
should be accomplished.  The examiner is 
requested to provide an opinion as to the 
medical likelihood that the veteran's 
existing disability manifested by nose 
bleeds is related to injury or disease 
noted during his active service.  The 
clinical basis for the opinion reached 
should be set forth in detail.  

2.  The RO then should review the 
veteran's claim for service connection 
for residuals of a fracture of the nose, 
including nose bleeds, in light of the 
additional development.  If the benefit 
sought on appeal is not granted, then the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.

After he and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals




 

